      Case 1:11-md-02262-NRB Document 2800 Filed 02/14/19 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF NEW YORK

IN RE LIBOR-BASED FINANCIAL                            Master File No.l:ll-md-02262-NRB
INSTRUMENTS ANTITRUST LmGATION
                                                       Civil Action Nos.13-cv-6014-NRB
                                                      (S.D.N.Y.),15-CV-9792-NRB (S.D.N.Y.),
                                                       13-CV-00335(S.D.Iowa)

THIS DOCUMENT RELATES TO:

Principal Financial Group,Inc., et al..
                                                       Stipulation And Order Of Dismissal
                  Plaintiffs,                          With Prejudice of Barclays Bank
                                                       PLC AND Barclays Capital,Inc.
 V.                                                    PursuantTo F.R.C.P.41(a)(l)(A)(ii)

 Bank of America Corporation, et al.
                   Defendants.




       IT IS HEREBY STIPULATED AND AGREED between all Plaintiffs and
defendants Barclays Bank PLC and Barclays Capital Inc.(together,"Barclays"), that all
of Plaintiffs' claims against Barclays only are hereby dismissed with prejudice from the
direct actions Principal Financial Group, Inc., et al. v. Bank ofAmerica Corporation, et al.,
Nos. 13-CV-00335(S.D. Iowa),13-cv-6014(S.D.N.Y.)and 15-cv-9792(S.D.N.Y.), pursuant
to Rule 41(a)(l)(A)(ii) of the Federal Rules of Civil Procedure, without interest or costs
to any party.
      Case 1:11-md-02262-NRB Document 2800 Filed 02/14/19 Page 2 of 2




Dated: February 14,2019


                                   K. Craig \^jldlang
                                   Thomas J. Undlin
                                   Stacey P.Slaughter
                                   Geoffrey H.Kozen
                                   ROBINS KAPLAN LLP
                                   800 LaSalle Ave #2800
                                    Minneapolis, MN 55410
                                    Telephone:(612)349-8500
                                    Facsimile: 612-339-4181
                                    kcwildfang@robinskaplan.com
                                    tundlin@robinskaplan.com
                                    sslaughter@robinskaplan.com
                                    gkozen@robinskaplan.com

                                    Attorneysfor All Plaintiffs
                                    (3-. c£
                                    Jonathan D.Schiller
                                    Christopher E. Duffy
                                    Leigh M. Nathanson
                                    BOIES SCHILLER FLEXNER LLP
                                    55 Hudson Yards
                                    New York, New York 10001
                                    (212)446-2300
                                    jschiller@bsfllp.com
                                    cduffy@bsfllp.com
                                    lnathanson@bsfllp.com

                                    Attorneysfor Defendants Barclays Bank PLC and
                                    Barclays Capital Inc.

SO ORDERED:

 Dated:




                                    Hon. Naomi Reice Buchwald
                                    United States District Judge
